1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     PAMELA STEPHANIE EMANUEL
7
8                           IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,            )   Case No. 2:17-CR-0060 MCE
                                          )
12      Plaintiff,                        )
                                          )   EMERGENCY MOTION TO REDUCE
13                   vs.                  )   SENTENCE UNDER 18 U.S.C. §
                                          )   3582(c)(1)(A)(i) (COVID-19)
14   PAMELA STEPHANIE EMANUEL,            )
                                          )
15      Defendant.                        )   Judge: Hon. Morrison C. England, Jr.
                                          )
16                                        )
17
18
19
20
21
22
23
24
25
26
27
28



                                              1
1    TABLE OF CONTENTS
2    Memorandum of Points and Authorities.
3          A.    Procedural Background.
4          B.    Applicable Law.
5          C.    Ms. Emanuel Has No Warden and Exhaustion Should Therefore Be
6                Waived or Satisfied.

7          D.    Extraordinary and Compelling Reasons Warrant a Reduction of Ms.
                 Emanuel’s Sentence to Assure Her Safety During the Pandemic.
8
                 i.      The Court May Determine What Reasons Are Extraordinary
9
                         and Compelling
10
                 ii.     Ms. Emanuel’s Medical Conditions Warrant a Sentence
11                       Reduction.

12
                 iii.    The COVID-19 Pandemic Presents Multiple Extraordinary and
13                       Compelling Reasons Warranting a Sentence Reduction
14                       .
                 iv.     Ms. Emanuel Should Be Released.
15
                 v.      Ms. Emanuel’s Family Prepared Her Release Plan.
16
     E.    Conclusion.
17
18
19
20
21
22
23
24
25
26
27
28



                                             i
1    TABLE OF AUTHORITIES
2
     Federal Court Opinions
3
     United States v. Beck,
4      425 F.Supp. 3d 573 (M.D.N.C. 2019)(i) .................................................................... 8

5    United States v. Brown,
       411 F. Supp. 3d 446 (S.D. Iowa 2019) ..................................................................... 8
6
     United States v. Feucht, No. 11-CR-60025,
7      2020 WL 2781600 (S.D. Fla. May 28, 2020) ............................................................. 6
8    United States v. Fox, No. 2:14-cr-03-DBH,
       2019 WL 3046086 (D. Me. July 11, 2019) ................................................................ 9
9
     United States v. Teresa Ann Gonzalez, No. 2:18-CR-0232-TOR-15,
10     2020 WL 1536155 (E.D. Wash. Mar. 31, 2020) ........................................................ 6
11   United States v. Jepsen, No. 3:19-CV-73
12     (VLB), 2020 WL 1640232 (D. Conn. Apr. 1, 2020) ................................................... 6

13   United States v. Lucas,
       2020 WL 2059735 at *4 (W.D.N.Y April 29, 2020) .................................................. 16
14
     United States v. Marks,
15     No. 03-6033, 2020 WL 1908911 (W.D.N.Y. Apr. 20, 2020) ...................................... 8

16   United States v. Mondaca, No. 89-CR-0655 DMS,
       2020 WL 1029024 (S.D. Cal. Mar. 3, 2020) .............................................................. 8
17
     United States v. Nkanga, No. 18-CR-713,
18     2020 U.S. Dist. LEXIS 56188 (S.D.N.Y. Mar. 31, 2020) ................................... 15, 16
19   United States v. Pabon, No. 17-165-1,
       2020 WL 2112265 (E.D. Pa. May 4, 2020) ............................................................... 8
20
     United States v. Perez, No. 88-10094-1-JTM,
21     2020 WL 1180719 (D. Kan. Mar. 11, 2020)(t) ........................................................... 9
22   United States v. Redd, No. 1:97-CR-00006-AJT,
23     2020 WL 1248493 (E.D. Va. Mar. 16, 2020) ......................................................... 5, 9

24   United States v. Schafer,
       No. 18-6152, 2020 WL 2519726 (W.D.N.Y. May 18, 2020) ...................................... 8
25
     United States v. Skelos,
26     2020 WL 1847558 (S.D.N.Y. Apr. 12, 2020) ........................................................... 14

27   United States v. Young, supra, No. 00-02-1, 2020 WL 1047815, at *6 (M.D. Tenn. Mar.
     4, 2020) ........................................................................................................................... 8
28



                                                                       ii
1    United States Code
2    Title 18 United States Code
        § 1028A ..................................................................................................................... 3
3
        § 1341 ....................................................................................................................... 3
4       § 3553 ............................................................................................................. 2, 5, 17
5       § 3582 .............................................................................................................. passim
6    Title 28 United States Code
        § 994 ......................................................................................................................... 7
7
8    Other
     First Step Act of 2018. Pub. L. No. 115-391, § 603(b), 132 Stat. 5194, 5239 (Dec. 21,
9
     2018) .............................................................................................................................. 5
10
11   Black’s Law Dictionary ........................................................................................... 12, 13

12   United States Sentencing Guideline
13     § 1B1.13 ........................................................................................................... passim

14
     BOP has faced widespread criticism about the methods of its reporting and the
15   accuracy of its statistics https://www.forbes.com/sites/walterpavlo/2020/05/20/federal-
     judges-are-relying-on-bureau-of-prisons-covid-19-numbers-to-make-
16   rulings/#594b8fdb12c7 ........................................................................................... 4
17   https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html#clusters
18   ............................................................................................................................... 10

19   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html1
     ............................................................................................................................... 11
20
     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
21   medical-
22   conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F
     2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html .................. 11
23
     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
24   medical
     conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F
25   2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html#asthma
26   ............................................................................................................................... 11, 12

27   https://www.cdc.gov/covid-data-tracker/#cases ...................................................... 13

28   https://www.bop.gov/coronavirus/ ........................................................................... 14



                                                                        iii
1    Achieving a Fair and Effective COVID-19 Response: An Open Letter to Vice-President
     Mike Pence, and Other Federal, State, and Local Leaders from Public Health and Legal
2    Experts in the United States (Mar. 2, 2020), https://perma.cc/KGP7-PDVJ. .......... 14
3
     K. Blakinger & K. Hamilton, “I Begged Them To Let Me Die”: How Federal Prisons
4    Became Coronavirus Death Traps, The Marshall Project (June 18, 2020).
     https://www.themarshallproject.org/2020/06/18/i-begged-them-to-let-me-die-how-
5    federal-prisons-became-coronavirus-death-traps ................................................... 14
6    Memorandum, April 3, 2020, Increasing Use of Home Confinement at Institutions Most
     Affected by COVID-19 https://www.justice.gov/file/1266661/download. ................ 15
7
8    https://www.sfchronicle.com/crime/article/Newsom-to-announce-8-000-new-prison-
     releases-15399956.php ...................................................................................... 15
9
     https://lompocrecord.com/news/local/crime-and-courts/lompoc-prison-ordered-to-begin-
10   release-of-inmates-to-home-confinement-due-to-covid-19/article_a8713d25-6499-582a-
     a9b1-89e1c63cf803.html ........................................................................................ 16
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                              iv
1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     PAMELA STEPHANIE EMANUEL
7
8                            IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,              )   Case No. 2:17-CR-0060 MCE
                                            )
12       Plaintiff,                         )
                                            )   EMERGENCY MOTION TO REDUCE
13                    vs.                   )   SENTENCE UNDER 18 U.S.C. §
                                            )   3582(c)(1)(A)(i) (COVID-19)
14   PAMELA STEPHANIE EMANUEL,              )
                                            )
15       Defendant.                         )   Judge: Hon. Morrison C. England, Jr.
                                            )
16                                          )
17          Defendant Pamela Emanuel moves for an order reducing her sentence to time
18   served under 18 U.S.C. § 3582(c)(1)(A)(i) for “extraordinary and compelling
19   circumstances” in light of the COVID-19 pandemic, which within the past three weeks
20   has broken out at both Nevada Southern Detention Center (where she is now housed)
21   and at the Victorville prison complex (where BOP has designated her to serve the
22   remaining 26 months of her 75-month sentence).
23          The COVID-19 pandemic puts Ms. Emanuel at grave risk of death or illness
24   because she has multiple, active, documented medical conditions, including asthma,
25   obesity, and hypertension, all of which are conditions the Center for Disease Control
26   recognizes as posing special risks to persons with COVID-19. The conditions are
27   exacerbated by her age (59), ethnicity (African-American), and mental health (PTSD),
28   factors also recognized as increasing her COVID-19 risks.



                                                1
1           Ms. Emanuel has two viable release options – she is able to live with her
2    daughter Pamela Edy Emanuel in San Jose or with her older sister Vickie Johnson in
3    Stockton. She has served well over half of her prison term (39 months) and has less
4    than 26 months until her projected release date (September 14, 2022, per the BOP’s
5    online inmate locator). She is willing to serve the remainder of her term on home
6    detention if the Court so requires.
7           Ms. Emanuel managed to dodge the virus while in Sacramento County Jail for
8    several months after sentencing. Three weeks ago she alerted counsel to the rumor of
9    an outbreak at Pahrump, where she was placed pending delivery to the minimum-
10   security Victorville Camp. The Marshal has confirmed the outbreak. Meanwhile, the
11   virus hit the entire Victorville complex, where it may be about to explode, as it has in
12   other prisons. Because Ms. Emanuel has never reached the BOP, the Bureau will not
13   consider shifting her to home detention. Under these circumstances, a sentence
14   reduction to time served, with or without an additional term of home confinement as a
15   condition of supervised release, will reduce the risk of complications from COVID-19
16   and is consistent with the sentencing factors set forth in 18 U.S.C. § 3553(a).
17          This motion is based on the following memorandum of points and authorities,
18   exhibits, and any other evidence or argument presented before decision. Defense
19   counsel asks for an opportunity to respond should the government file opposition to this
20   motion and is available on short notice for a hearing if desired.
21                                         Respectfully submitted,
22                                         HEATHER WILLIAMS
                                           Federal Public Defender
23
     Dated: July 28, 2020                  /s/ Tim Zindel
24                                         TIMOTHY ZINDEL
25                                         Attorney for PAMELA EMANUEL

26
27
28



                                                    2
1                        Memorandum of Points and Authorities.
2
3           The COVID-19 pandemic has severely plagued jails and prisons while Ms.
4    Emanuel, who has yet to reach the BOP, remains in custodial limbo. The threat to Ms.
5    Emanuel warrants a reduction of her sentence to time served under 18 U.S.C. §
6    3582(c)(1)(A)(i) in order to maximize her safety and health.
7           A.     Procedural Background.
8           Ms. Emanuel pled guilty on December 10, 2019, to mail fraud in violation of 18
9    U.S.C. § 1341 and aggravated identity theft in violation of 18 U.S.C. § 1028A. Doc. 214
10   (Judge Mendez took the plea). Just after the pandemic hit, she appeared in person for
11   sentencing (the Court appearing by video in perhaps a first for the district) and joined
12   the government in recommending a 75-month sentence (51 months for mail fraud
13   followed by a mandatory 24 months term), recommendations the Court adopted. Doc.
14   238. The Court advanced sentencing at her request to accommodate her concerns
15   about poor conditions and treatment at the Sacramento County Jail, which had plagued
16   her for three years. See doc. 225.
17          The Court ordered Ms. Emanuel transferred to the BOP and she anticipated she
18   would be quickly moved from the jail, but she remained in Sacramento until early June,
19   when the Marshals took her to Nevada Southern Detention Center in Pahrump, Nevada,
20   a private jail that contracts with the Justice Prisoner & Alien Transportation System
21   (JPATS) to hold prisoners in transit from one facility to another. The Marshal advised
22   counsel that BOP had designated Ms. Emanuel to serve her sentence at FCI Victorville
23   Medium II Camp, part of the Victorville federal correctional complex. Ms. Emanuel has
24   yet to reach a BOP facility.
25          Ms. Emanuel recently alerted defense counsel that the jail in Pahrump had
26   alerted prisoners to a positive COVID-19 test within the facility. Counsel emailed the
27   local Marshal on July 8 and received the following response, sent to the Marshal by
28   Core Civic, operator of the prison: “We currently have 4 USM Detainees COVID



                                                  3
1    Positive and 9 Staff COVID Positive.” Ex. A. The numbers have since risen but current
2    numbers have not been made available as of this writing.
3           In the meantime, the Victorville complex, which had been Covid-free, faced its
4    own sudden outbreak. BOP reports Covid statistics on its website, bop.gov. As of
5    Monday, July 13, BOP reported a total of 93 active inmate cases and nine staff cases,
6    including 33 inmates ill at the FCI Medium II. The number of active cases doubled in
7    five days: on July 18, BOP reports 186 active inmate cases. The number today (July
8    27) is 243.
9           On June 29, defense counsel mailed Ms. Emanuel’s medical records to the
10   warden at Victorville Medium II along with a request that the warden consider shifting
11   Ms. Emanuel to home detention or recommending compassionate release. Ex. B. To
12   date, the warden has not responded to any of defense counsel’s three emails
13   requesting information. Telephone inquiries have been even less successful – during a
14   call in June, the prison would not provide counsel the warden’s name. 1
15          B. Applicable Law.
16          The “compassionate release” statute, section 3582(c)(1)(A)(i) of Title 18, U.S.
17   Code, gives the Court authority to reduce Ms. Emanuel’s sentence of imprisonment to
18   time served for “extraordinary and compelling reasons.”
19          The statute provides:
20          (1)    in any case—
21          (A)    the court, upon motion of the Director of the Bureau of Prisons, or
22                 upon motion of the defendant after the defendant has fully
                   exhausted all administrative rights to appeal a failure of the Bureau
23                 of Prisons to bring a motion on the defendant’s behalf or the lapse
                   of 30 days from the receipt of such a request by the warden of the
24                 defendant’s facility, whichever is earlier, may reduce the term of
                   imprisonment (and may impose a term of probation or supervised
25
                   release with or without conditions that does not exceed the
26
27   1
            BOP has faced widespread criticism about the methods of its reporting and the
     accuracy of its statistics. https://www.forbes.com/sites/walterpavlo/2020/05/20/federal-
28
     judges-are-relying-on-bureau-of-prisons-covid-19-numbers-to-make-
     rulings/#594b8fdb12c7;

                                                 4
1                  unserved portion of the original term of imprisonment), after
                   considering the factors set forth in section 3553(a) to the extent that
2                  they are applicable, if it finds that—
3
                   (i)         extraordinary and compelling reasons warrant such a
4                              reduction; . . .

5                  and that such a reduction is consistent with applicable policy
                   statements issued by the Sentencing Commission[.]
6
7    18 U.S.C. § 3582(c)(1)(A). In short, to grant relief under the statute, the court must,

8    first, find “extraordinary and compelling reasons warrant such a reduction” and, second,

9    find “that such a reduction is consistent with applicable policy statements issued by the

10   Sentencing Commission; third, the Court must “consider[] the factors set forth in section

11   3553(a) to the extent that they are applicable.”

12          The compassionate release statute previously permitted sentence reductions

13   only upon motion of the Director of the Bureau of Prisons, but Congress amended the

14   statute in the First Step Act of 2018. Pub. L. No. 115-391, § 603(b), 132 Stat. 5194,

15   5239 (Dec. 21, 2018). The amended law provides that courts may consider motions

16   filed by the defendant so long as “the defendant has fully exhausted all administrative

17   rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

18   behalf,” or after “the lapse of 30 days from the receipt of such a request by the warden

19   of the defendant’s facility, whichever is earlier[.]”

20          Accordingly, “while the First Step Act did preserve the BOP’s role relative to a

21   sentence reduction in certain limited respects, it eliminated the BOP Director’s role as

22   the exclusive channel through which a sentence reduction could be considered by

23   courts.” United States v. Redd, No. 1:97-CR-00006-AJT, 2020 WL 1248493, at *7 (E.D.

24   Va. Mar. 16, 2020).

25          C.     Ms. Emanuel Has No Warden and Exhaustion Should Therefore Be
                   Waived or Satisfied.
26
27          Although she was sentenced four months ago and is serving a prison sentence
28   imposed by a federal district court, Ms. Emanuel is not in BOP custody and therefore



                                                    5
1    has no warden who can be relied upon to address her request for action. She has
2    nevertheless satisfied the 30-day by providing a written request for action to her
3    prospective warden who has not replied. 2
4           Courts during the pandemic have deemed compassionate release motions filed
5    directly with the Court to be proper, notwithstanding the lack of word from a BOP
6    warden, where “the exhaustion of administrative appeals process was no[t] applicable
7    or possible” and a BOP employee specifically “suggested contacting the sentencing
8    Court for relief.” 3 United States v. Teresa Ann Gonzalez, No. 2:18-CR-0232-TOR-15,
9    2020 WL 1536155, at *1 (E.D. Wash. Mar. 31, 2020). A defendant in similar
10   circumstances was deemed “caught in a Catch-22” because “neither the warden at
11   Wyatt [a non-BOP facility] nor the BOP will consider his request because of his
12   designation to Wyatt, a non-BOP facility.” United States v. Jepsen, No. 3:19-CV-73
13   (VLB), 2020 WL 1640232, at *3 (D. Conn. Apr. 1, 2020)(internal quotation marks
14   omitted). The court in Jepsen considered the merits of defendant’s motion, citing his
15   incarceration at a non-BOP facility with no BOP warden as satisfying the exhaustion of
16   all administrative rights properly under 18 U.S.C. § 3582(c)(1)(A). Id. at **1, 3. Yet
17   another court found that requiring defendants to fully exhaust administrative remedies
18   would be “unduly prejudicial” because “[e]ach day that Defendant spends in
19   confinement, he is at a heightened risk of contracting the COVID-19 virus.” United
20   States v. Feucht, No. 11-CR-60025, 2020 WL 2781600, at *3 (S.D. Fla. May 28, 2020).
21          Ms. Emanuel is in the same boat as these prisoners. First, she has no warden to
22   ask for compassion. Second, she is housed in a private prison not connected to the
23
24
25   2
             Defense counsel submitted a request on her behalf to the warden at Victorville,
26   where she was supposed to serve her sentence. Ex. C. Counsel sent the letter
     electronically and by mail on June 29. Ex. B. The warden has not responded to the
27   letter or to subsequent email inquiries.
28   3
             Nevada Southern Detention Facility has advised its inmates that it cannot
     respond to request for compassionate release and that such requests should be made
     directly to the sentencing court.
                                                  6
1    BOP. Third, nobody can predict when if ever she will reach Victorville. Because she
2    cannot pursue administrative remedies, the Court should consider her motion..
3           D.     Extraordinary and Compelling Reasons Warrant a Reduction of Ms.
                   Emanuel’s Sentence to Assure Her Safety During the Pandemic.
4
5           Ms. Emanuel’s medical conditions, the COVID-19 pandemic, its impact on

6    prisoners and the communities in which they are imprisoned, the risk of future suffering,

7    and the virus’s taxing of limited medical resources are extraordinary and compelling

8    reasons to reduce Ms. Emanuel’s sentence to time served.

9                  i.     The Court May Determine What Reasons Are Extraordinary
                          and Compelling.
10
            Congress delegated to the Sentencing Commission authority to “describe what
11
     should be considered extraordinary and compelling reasons for sentence reduction,
12
     including the criteria to be applied and a list of specific examples.” 28 U.S.C. 994(t).
13
     The Commission’s policy statement, U.S.S.G. § 1B1.13, provides examples of
14
     “extraordinary and compelling reasons” in the application notes. The examples
15
     generally fall into four categories based on (1) terminal illness, (2) debilitating physical
16
     or mental health condition, (3) advanced age and deteriorating health in combination
17
     with the amount of time served, or (4) compelling family circumstances. U.S.S.G. §
18
     1B1.13 comment. n.1(A)-(C). The commentary includes a fifth catch-all provision for the
19
     unforeseen: any “extraordinary and compelling reason other than, or in combination
20
     with, the reasons described in subdivisions (A) through (C)” as determined by the
21
     Director of the Bureau of Prisons. U.S.S.G. § 1B1.13, comment n.1(D).
22
            After the First Step Act amendment, and especially since the onset of the
23
     COVID-19 pandemic, many Courts have defined “extraordinary and compelling
24
     reasons” independently of the narrow terms of the Sentencing Commission policy
25
     statement, which became outdated upon passage of the First Step Act. The Act
26
     conferred substantially more power to the Court to rule upon motions for compassionate
27
28



                                                   7
1    release but the Commission, lacking a quorum, has never addressed the amendment. 4
2    The policy statement was last amended in November 2018, before the First Step Act
3    was passed, when the statute required that any motion be filed by the BOP. After the
4    First Step Act amendment, “a growing number of district courts have concluded the
5    Commission lacks” a policy statement applicable to the post-First Step Act statute.
6    United States v. Mondaca, No. 89-CR-0655 DMS, 2020 WL 1029024 (S.D. Cal. Mar. 3,
7    2020)(internal quotation marks omitted); see also United States v. Brown, 411 F. Supp.
8    3d 446, 449-50 (S.D. Iowa 2019) (citing cases).
9           In United States v. Cantu, the Court explained: “[g]iven the changes to the
10   statute, the policy-statement provision that was previously applicable to 18 U.S.C. §
11   3582(c)(1)(A) no longer fits with the statute and thus does not comply with the
12   congressional mandate that the policy statement must provide guidance on the
13   appropriate use of sentence-modification provisions under § 3582.” No. 1:05-CR-458-1,
14   2019 WL 2498923, at *4 (S.D. Tex. June 17, 2019)(emphasis in original). Similarly, in
15   Redd, the court noted that § 1B1.13 “by its terms applies only to motions for
16   compassionate release filed by the BOP Director, not motions filed by defendants.”
17
18
19   4
            See, e.g., United States v. Schafer, No. 18-6152, 2020 WL 2519726, at *4
     (W.D.N.Y. May 18, 2020)(“anachronistic nature of Application Note 1 is demonstrated
20   by the catch-all provision’s sole reference to the BOP Director, but . . . other courts that
     have concluded that the discretion afforded the BOP Director under that catch-all
21   provision also extends to a court considering a compassionate release motion,
22   consistent with the expansion of § 3582(c)(1)(A) relief under the First Step Act”); United
     States v. Pabon, No. 17-165-1, 2020 WL 2112265, at *2 (E.D. Pa. May 4, 2020)(“policy
23   statement may provide helpful guidance but it doesn’t limit the Court’s independent
     assessment of whether extraordinary and compelling reasons exist”); United States v.
24   Marks, No. 03-6033, 2020 WL 1908911, at *7 (W.D.N.Y. Apr. 20, 2020)(“when a
     defendant brings a motion for sentence reduction based on extraordinary and
25
     compelling circumstances, the court effectively steps into the shoes of the BOP director,
26   and makes its own determination”); United States v. Young, supra, No. 00-02-1, 2020
     WL 1047815, at *6 (M.D. Tenn. Mar. 4, 2020)(“district courts themselves have the
27   power to determine what constitute extraordinary and compelling reasons for
     compassionate release”); United States v. Beck, 425 F.Supp. 3d 573, 579 (M.D.N.C.
28   2019)(“policy statement provides helpful guidance [but] does not constrain the Court's
     independent assessment of whether ‘extraordinary and compelling reasons’ warrant a
     sentence reduction under § 3582(c)(1)(A)(i)”).
                                                  8
1    2020 WL 1248493, at *6. Redd held “there does not currently exist, for the purposes of
2    satisfying the First Step Act’s ‘consistency’ requirement, an ‘applicable policy
3    statement.’” Id.
4           Even where courts have not deemed § 1B1.13 inapplicable due to the lack of
5    action by the Commission, they have held that judges have authority based on the
6    catch-all provision in Application Note 1(D) to find extraordinary and compelling reasons
7    other than those listed. See, e.g., United States v. Fox, No. 2:14-cr-03-DBH, 2019 WL
8    3046086, *3 (D. Me. July 11, 2019)(existing policy statement provides “helpful
9    guidance,” but “is not ultimately conclusive given the statutory change”). In Redd, the
10   court explained that “Application Note 1(D)’s prefatory language, which requires a
11   determination by the BOP Director, is, in substance, part and parcel of the eliminated
12   requirement that relief must be sought by the BOP Director in the first instance.” 2020
13   WL 1248493, at *7 (citing cases); see also United States v. Perez, No. 88-10094-1-
14   JTM, 2020 WL 1180719, at *2 (D. Kan. Mar. 11, 2020)(“[A] majority of federal district
15   courts have found that the most natural reading of the amended § 3582(c) and § 994(t)
16   is that the district court assumes the same discretion as the BOP director when it
17   considers a compassionate release motion properly before it.” The government
18   conceded this point in United States v. Young, agreeing that “dependence on the BOP
19   to determine the existence of an extraordinary and compelling reason, like the
20   requirement for a motion by the BOP Director, is a relic of the prior procedure that is
21   inconsistent with the amendments implemented by the First Step Act.” No. 2:00-CR-
22   00002-1, 2020 WL 1047815, at *6 (M.D. Tenn. Mar. 4, 2020). Young followed the
23   majority of district courts in recognizing that § 1B1.13’s defined categories are not
24   exclusive: “In short, federal judges are no longer constrained by the BOP Director’s
25   determination of what constitutes extraordinary and compelling reasons for a sentence
26   reduction.” Id.
27          Accordingly, this Court has authority to consider whether the pandemic,
28   combined with other circumstances, presents an extraordinary and compelling basis for



                                                  9
1    a sentence reduction, regardless of whether it falls within one of the existing categories
2    in § 1B1.13 commentary.
3                  ii.    Ms. Emanuel’s Medical Conditions Warrant a Sentence
                          Reduction.
4
5           Ms. Emanuel, age 59, has multiple medical conditions that put her at grave risk if

6    she is infected with COVID-19, which appears to be inevitable among U.S. prisoners. 5

7    Her conditions have been recognized by the Center for Disease Control as exceptional

8    risks: asthma (a lifelong problem), obesity (her body-mass index is 34.0), hypertension,

9    and age. While any one of these conditions places her at greater risk, the combination

10   of the conditions makes the risk to her greater still. As Chief Judge Mueller noted in a

11   recent order granting relief for a 40-year-old defendant, “it is not any one of these

12   conditions alone that creates a greater risk of suffering severe illness from COVID-19;

13   instead, it is the ‘particular danger’ he faces given his combined conditions of diabetes,

14   hypertension and asthma . . . . As other courts have found, suffering from the

15   combination of these specific health conditions can provide an extraordinary and

16   compelling reason warranting a sentence reduction.” United States v. Bradley, 2:14-

17   CR-0093-KJM, doc. 69 (July 7, 2020)(citing cases).

18          Since her arrest in 2017 Ms. Emanuel was largely housed and treated at the

19   Sacramento County Jail. Counsel has provided copies of her most recent medical

20   summary to the government and will file the records under seal should the response to

21   this motion make expansion of the record necessary. Counsel has also consulted with

22   MD Catherine Pearson of the University of California, San Francisco, whose opinions

23   inform this section of the memorandum. A declaration from Dr. Pearson will be filed

24   when completed.

25
26
27   5
             The New York Times reported on the morning of July 21, 2020, “In American jails
     and prisons, more than 100,000 people have been infected and at least 763 inmates
28   and correctional officers have died,” with jails and prisons being the worst “clusters.”
     https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html#clusters


                                                 10
1           Sacramento County Jail medical staff reported as of May that Ms. Emanuel has
2    the following active medical problems material to this motion: obesity (the records list
3    her body-mass index as 30 to 34.9); hypertension (coded in the records as “HTN”; she
4    is prescribed medication for it); and asthma (a lifelong problem for which she is
5    prescribed two inhalers as part of her breathing treatment). 6 She also has post-
6    traumatic stress disorder (PTSD) as a result of past trauma in her personal life. These
7    conditions are also noted in her presentence report prepared in early February, prior to
8    the COVID-19 pandemic. PSR, doc. 227, at ¶¶ 59, 60. Records from her pre-arrest
9    treating physician confirm several of these conditions and also state that she was pre-
10   diabetic as of 2016 and has traits for thalassemia and sickle-cell anemia, which are
11   blood disorders.
12          Ms. Emanuel is 59 years old. The CDC advises that, “As you get older, your risk
13   for severe illness from COVID-19 increases. For example, people in their 50s are at
14   higher risk for severe illness than people in their 40s. Similarly, people in their 60s or
15   70s are, in general, at higher risk for severe illness than people in their 50s.” 7 The
16   agency also advises underlying medical conditions” The most recent CDC guidelines
17   say that “[p]eople of any age” who have obesity, defined as a body mass index of 30 or
18   higher, “are at increased risk of severe illness from COVID-19.”8 They provide that
19   “[h]aving moderate-to-severe asthma may increase your risk for severe illness from
20   COVID-19.” 9 “Hypertension or high blood pressure” is also listed as a COVID-19 risk
21
22
     6
           Jail records also describe her as having opiate- and sedative-abuse issues, but
23   these entries are incorrect. Ms. Emanuel has no drug-abuse history.
24   7
            https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-
25   adults.html

26
     8
            https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
     medical-
27   conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F
     2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html
28
     9
           https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
     medical-
                                                  11
1    factor. Id. Ms. Emanuel therefore has three conditions placing her at risk,
2    notwithstanding her age. 10
3          Several judges of the district have reduced the sentences of inmates who fit a
4    similar health profile. Judge Drozd ordered the release of 59-year-old Bonnie Recinos
5    who has served 32 months of a 55-month term in light of her diagnoses of multiple
6    sclerosis, hypertension, and asthma, noting that “in a mere month and a half, the active
7    COVID-19 cases at FMC Carswell went from 0 to 180.” United States v. Recinos, 1:12-
8    CR-00356 DAD (Order July 21, 2020, doc. 132). Judge Mendez ordered the release of
9    “middle-aged” Barlow Richardson after 38 months of a 72-month drug sentence in light
10   of his hypertension, severe obesity, and pre-diabetes. United States v Richardson,
11   2:17-CR-0048 JAM (Order, June 19, 2020, doc 81). Chief Judge Mueller ordered the
12   release of Jeremy Head who had served just over half of a 120-month fraud sentence in
13   light of his history of asthma. United States v. Head, 2:08-CR-0093 KJM (Order, June
14   15, 2020, doc. 1719). Judge Nunley ordered the release of Harvey Sewell, a 57-year-
15   old with diabetes, hypertension, and cardiac arrhythmia serving a 235-month sentence
16   for distributing crack cocaine. United States v. Sewell, 2:05-CR-0554 TLN (Order, June
17   5, 2020, doc. 308).
18                iii.     The COVID-19 Pandemic Presents Multiple Extraordinary and
                           Compelling Reasons Warranting a Sentence Reduction.
19
20         The compassionate release statute does not expressly define or limit what

21   constitutes an “extraordinary and compelling” reason for a sentence reduction. Black’s

22   Law Dictionary, defines “extraordinary” as “[b]eyond what is usual, customary, regular,

23
24
     conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F
25
     2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html#asthma
26
     10
            Her records also confirm “thalassemia,” which is a blood disorder, and older
27   records show evidence of sickle cell anemia, both of which are listed as substantial
     COVID-19 risk factors. Ms. Emanuel’s records do not reflect any ongoing treatment for
28   these conditions and it may be that she is classified as a carrier rather than as a person
     having these conditions herself. Dr. Pearson’s review of the records is pending.


                                                 12
1    or common,” BLACK’S LAW DICTIONARY (11th ed. 2019). It defines “compelling need”
2    as one “so great that irreparable harm or injustice would result if [the relief] is not
3    [granted].” Id. Using these plain terms, the present global pandemic is a quintessential
4    extraordinary circumstance beyond what all Americans have experienced in their
5    lifetimes.
6           It is beyond dispute, four months into the pandemic, that COVID-19 is an
7    unprecedented health emergency that presents a serious risk of illness and death to all
8    persons. The only citation needed is to the government’s own statistics – as of this
9    evening, nearly four million cases and over 140,000 dead. 11
10          Also beyond dispute is the impact of COVID-19 on prisons and jails. Prisons and
11   jails are amplifiers of infectious diseases such as the coronavirus because social
12   distancing is impossible inside and movement in and out of facilities is common. The
13   outbreaks start small then explode like a box of matches exposed to a small flame, as
14   California recently observed when the virus hit San Quentin State Prison following the
15   transfer of an infected prisoner from another prison. 12 As of today, “BOP has 129,100
16   federal inmates in BOP-managed institutions and 13,827 in community-based facilities .
17   . . . There are 4,353 federal inmates and 397 BOP staff who have confirmed positive
18   test results for COVID-19 nationwide. Currently, 5,676 inmates and 648 staff have
19   recovered. There have been 99 federal inmate deaths and 1 BOP staff member death
20
21
22
23   11
            Pulled from Center for Disease Control Covid Data Tracker at 4:00 p.m. P.D.T.
     on July 21, 2020. Go to this link for current statistics: https://www.cdc.gov/covid-data-
24   tracker/#cases
25   12
           1302 prisoners infected, 11 dead, as reported by the California Department of
26   Corrections and Rehabilitation on Wednesday, July 15, 2020.

27          For a similar example, the Court should look at the numbers at the BOP’s
     Victorville Correctional Complex, where an outbreak appears to be underway after
28   months of no reported cases. On Monday BOP reported a total of 93 active cases at
     the entire complex. Tonight, July 17, it reports 152 active cases.


                                                   13
1    attributed to COVID-19 disease.” 13 The Bureau provides a graphic showing the extent
2    of the problem in its facilities:
3
4
5
6
7
8
9
10
11
12          Incarcerated people “are at special risk of infection” and are “less able to

13   participate in proactive measures to keep themselves safe.” 14 And the conditions in

14   BOP facilities provide a uniquely hospitable environment for COVID-19 to spread. As

15   courts have recognized, there can be no doubt that “the COVID-19 virus spreads with

16   uncommon and frightening speed in carceral settings.” United States v. Skelos, 2020

17   WL 1847558, at *1 (S.D.N.Y. Apr. 12, 2020). “Jails and prison[s] are powder kegs for

18   infection. People in jails and prisons cannot practice social distancing, control their

19   exposure to large groups, practice increased hygiene, wear protective clothing, obtain

20   specific products for cleaning and laundry, avoid frequently touched surfaces, or

21   sanitize their own environment.” Id.

22          Ms. Emanuel has complained about the lack of sanitation and safe care in her

23   housing since long before the pandemic began. In a bail review motion filed in April

24   2019, counsel argued, “The catalyst for this motion lay in undersigned counsel’s

25   concern that prolonged detention has been (and will continue to be) detrimental to Ms.

26
27   13
           https://www.bop.gov/coronavirus/, pulled on July 24, 2020.
     14
           Achieving a Fair and Effective COVID-19 Response: An Open Letter to Vice-
28   President Mike Pence, and Other Federal, State, and Local Leaders from Public Health
     and Legal Experts in the United States (Mar. 2, 2020), https://perma.cc/KGP7-PDVJ.


                                                  14
1    Emanuel’s physical and mental health, impairing her ability to focus her attention on the
2    case.” Doc. 176 at 5. She renewed these arguments in early February (before the
3    pandemic) to accelerate her transfer out of Sacramento County Jail. Doc. 225.
4           A person’s risk of exposure to COVID-19 is significantly greater in prison than it
5    is outside of prison. Thus, “the best – perhaps the only — way to mitigate the damage
6    and reduce the death toll is to decrease the jail and prison population by releasing as
7    many people as possible.” United States v. Nkanga, No. 18-CR-713, 2020 U.S. Dist.
8    LEXIS 56188, at *1 (S.D.N.Y. Mar. 31, 2020) (emphasis added).
9           Prison officials are powerless to reduce breathing, coughing, sneezing, or
10   movement in the cramped, communal spaces of prisons. In addition, since the start of
11   the pandemic, reports have poured in about BOP’s incompetence at every level,
12   including non-existent education to inmates and correctional officers about the spread of
13   the virus, dubious staffing decisions undermining the safe-keeping of quarantined
14   inmates, and inadequate testing to confirm the number of cases. 15
15          The government itself has recognized the critical importance of reducing
16   incarcerated populations. In April, the Attorney General instructed BOP to reduce the
17   prison population by shifting prisoners to home detention specifically to reduce the risk
18   of infection posed by overcrowding. 16 Governor Gavin Newsom has arranged for the
19   early release of 8,000 state prisoners to stem the spread. 17
20          The district courts have recognized the need for urgent action. In United States
21   v. Copeland, the court granted a sentence reduction to time served under another
22
23
     15
           See, e.g., K. Blakinger & K. Hamilton, “I Begged Them To Let Me Die”: How
24   Federal Prisons Became Coronavirus Death Traps, The Marshall Project (June 18,
25   2020). https://www.themarshallproject.org/2020/06/18/i-begged-them-to-let-me-die-
     how-federal-prisons-became-coronavirus-death-traps
26
     16
           Memorandum, April 3, 2020, Increasing Use of Home Confinement at Institutions
27   Most Affected by COVID-19 https://www.justice.gov/file/1266661/download.
28   17     https://www.sfchronicle.com/crime/article/Newsom-to-announce-8-000-new-
     prison-releases-15399956.php

                                                 15
1    portion of the First Step Act to a defendant serving a life sentence for a drug trafficking
2    conspiracy and firearm possession. No. 2:05-cr-00135-DCN, ECF No. 662 (D. S.C. Mar.
3    24, 2020). While the court recognized that defendant’s “tenuous health condition” put
4    him at “higher risk for severe illness and possible death” from COVID-19, id. at 7, it also
5    considered letters from members of Congress as evidence of its “desire for courts to
6    ‘use all available powers and authorities . . . to reduce the number of federal prisoners
7    in . . . prisons,’” especially for elderly and sick individuals and for persons who are within
8    the last 36 months of their sentences who may be appropriate for release to home
9    confinement. Id.(quoting Letter of House Judiciary Committee, Mar. 19, 2020).
10          On July 14, 2020, District Judge Consuelo Marshall of the Central District of
11   California ordered officials at FCI Lompoc to identify vulnerable inmates and to transfer
12   them to home confinement. 18 She ordered them to identify all inmates over 50 having
13   underlying health conditions – a class that includes Ms. Emanuel – and to begin
14   releasing them. Because Ms. Emanuel has been in custodial limbo since sentencing,
15   never reaching the BOP, there is no BOP official who can transfer her to home
16   confinement for the remainder of her sentence. However, the Court can accomplish the
17   same goal by reducing her sentence to time served and by placing her on home
18   detention as a condition of supervised release.
19                 iv.    Ms. Emanuel Should Be Released.
20          After meeting the first two conditions for compassionate release (exhaustion &
21   compelling reason for release), the Court must weigh whether the individual is “a danger
22   to the safety of any other person or to the community.” See, e.g., U.S. v. Lucas, 2020
23   WL 2059735 at *4 (W.D.N.Y April 29, 2020) (citing U.S. Sentencing Guideline
24   §1B1.13(2) (2018) (policy statement for sentencing reductions)).
25
26
27
     18
            https://lompocrecord.com/news/local/crime-and-courts/lompoc-prison-ordered-to-
28   begin-release-of-inmates-to-home-confinement-due-to-covid-19/article_a8713d25-6499-
     582a-a9b1-89e1c63cf803.html


                                                  16
1           Ms. Emanuel is not a danger. She is 59 years old and has no history of violent or
2    predatory conduct. Her offense involved providing identifying information to aid co-
3    defendant Gregory Lee in filing fraudulent unemployment claims, information she was
4    able to access when employed by the State of California. Because the crime required
5    access she will not have again, the conduct will not recur. She will be under supervision
6    of federal probation for the three years ordered by the Court, subject to search
7    conditions and financial restrictions. Also, the judges of this district in granting
8    compassionate release have distinguished between violent and non-violent offenders in
9    assessing dangerousness. Thus, for example, Judge Nunley ordered the release of
10   Harvey Sewell who was serving an already-reduced 235 month sentence for distributing
11   crack, noting the offense was “nonviolent.” 2:05-CR-0554 TLN, Order doc. 308 at 6:9.
12   Chief Judge Mueller reached the same conclusion as to Jeremy Head, whose fraud
13   caused a loss of over $8 million to over 50 individual victims. 2:08-CR-0093 KJM, Order
14   doc. 1719 at 14:4-5 (“Defendant’s crime is a serious one, but it is nonviolent” [and]
15   “[d]efendant ha served over half of his 120-month sentence”). Judge Drozd rejected the
16   argument that Ms. Recinos continued to be a danger because she “’was a leader in an
17   elaborate $1.5 million fraud scheme.’” 1:12-CR-0035 DAD, Order doc. 132 at 9.
18          Reducing Ms. Emanuel’s sentence to time served is also consistent with the
19   sentencing factors set forth in 18 U.S.C. § 3553(a). The sentence the Court imposed is
20   Ms. Emauel’s only term of imprisonment, ordered when she was 59. While it was
21   intended to “punish” and “deter” within the meaning of section 3553, the punishment she
22   has endured since her arrest in May 2017 has been unusually severe. First, during the
23   three years she spent in pretrial detention, she lacked the opportunities for
24   programming and recreation presented to other prisoners. 19 Second, because inmates
25   at Sacramento County are locked in their cells for an average of 23 hours per day, she
26   had minimal recreation and no access to sunlight during nearly all of over 39 months of
27
28   19
           Despite scarce programming opportunities at Sacramento County Jail, Ms.
     Emanuel completed every program available to her and earned the certificates attached
     as exhibit D.
                                                   17
1    imprisonment. Third, as noted above, her experience of confinement was harsh and
2    disturbing to her because of her PTSD and other stressors. Fourth, since the pandemic
3    began in March, her fear for her personal safety has only grown. The first inmate to test
4    positive in Sacramento was a woman housed on the seventh floor. As a result, Ms.
5    Emanuel was quarantined in Sacramento for two weeks. After she was moved to
6    Pahrump, she was again quarantined for two weeks amidst rumors of a nascent
7    COVID-19 outbreak. These are experiences she will never risk again.
8           Finally, the raging of COVID-19 in prisons and jails means that the time
9    remaining on her sentence will be harsher than envisioned when she was sentenced,
10   with Ms. Emanuel and other prisoners having to endure widespread and lengthy
11   lockdowns, limited showers, no work opportunities, and little or no recreation.
12                 v.     Ms. Emanuel’s Family Prepared Her Release Plan.
13          Exhibit E to this motion consists of letters of support from Ms. Emanuel’s family,
14   friends, and supporters describing the positive role she has played in the lives of others.
15   Her daughter Pamela Edy Emanuel, who graduated from California State University in
16   San Jose in 2019, prepared the document and provided it to defense counsel to support
17   her mother. Pamela Edy is able to house her mother in San Jose. The documents
18   onvey Ms. Emanuel’s importance to her friends and loved ones, but they also describe
19   the particular horror she has experienced first as an inmate in Sacramento County and,
20   most recently, as a person confined close to others in small, dangerous, and unhygienic
21   quarters during an enduring pandemic that has claimed nearly 150,000 lives in the U.S.
22   alone. Ms. Emanuel’s friends and loved ones join undersigned counsel in urging the
23   Court to reduce Ms. Emanuel’s sentence to time served.
24   ///
25   ///
26   ///
27   ///
28   ///



                                                 18
1          E.    Conclusion.
2          Ms. Emanuel respectfully asks the Court to reduce her sentence to time served.
3                                           Respectfully Submitted,
4                                           HEATHER E. WILLIAMS
                                            Federal Defender
5
6    Dated: July 28, 2020                   /s/ T. Zindel__________________
                                            TIMOTHY ZINDEL
7                                           Assistant Federal Defender
                                            Attorney for PAMELA EMANUEL
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              19
